Citation Nr: 0324838	
Decision Date: 09/24/03    Archive Date: 09/30/03

DOCKET NO.  99-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for prostate cancer.




ATTORNEY FOR THE BOARD

T. Mainelli, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1953 and from April 1955 to June 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 decision by the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  At that time, the RO denied a claim 
for service connection for prostate cancer which included 
review of theories that such disease resulted from exposure 
to ionizing radiation and/or exposure to herbicides in 
service.  The Board remanded this case in November 2000 and 
July 2002 for additional development.  The RO has completed 
the development requested by the Board and, after a continued 
denial of the claim, has returned the case to the Board for 
further appellate review.


FINDINGS OF FACT

1.  The veteran was not exposed to ionizing radiation and/or 
herbicides during his active duty service, which did not 
include service in Vietnam..

2.  The veteran's prostate cancer was first manifested many 
years after service, and there is no competent evidence of 
record that such disease is related to an in-service event.


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 5107 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.311 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that his prostate cancer was caused by 
exposure to ionizing radiation and/or herbicides during 
active service.  The Board notes that, during the pendency of 
this appeal, the provisions of the Veterans Claims Assistance 
Act (VCAA) of 2000 were enacted into law.  106 P.L. 475, 114 
Stat. 2096 (2000).  In pertinent part, this law redefined 
VA's notice and duty to assist requirements.  See 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 (West Supp. 2002).  These 
provisions are not applicable to the claim on appeal.  Kuzma 
v. Principi, 2003 U.S. App. LEXIS 17678 (Fed. Cir. 2003).  

The Board nonetheless notes that the veteran has been given 
the benefit of application of the VCAA provisions in this 
case.  The dispositive issue in this case concerns whether 
the veteran was exposed to ionizing radiation and/or 
herbicides during active service.  On multiple occasions, the 
veteran has been provided notice of the types of evidence he 
needed to provide VA to help him substantiate his claimed 
exposures.  By letter dated October 1, 2002, the veteran was 
specifically notified of his need to substantiate his claimed 
exposures, to include examples of evidence which could 
support his claim.  See 38 U.S.C.A. § 5103 (West 2002).  The 
veteran did not respond to that letter.  See Hayes v. Brown, 
5 Vet. App. 60, 68 (1993) (a claimant must cooperate by 
providing information within his/her control, and cannot 
passively wait for assistance in circumstances where he/she 
may or should have information that is essential in obtaining 
the putative evidence).

The RO has obtained all available service medical and 
personnel records, and the veteran has supplemented the 
record with documents from the Office of the Surgeon General 
provided by the National Archives Records Administration 
(NARA).  The Board also notes that a determination from the 
Social Security Administration (SSA) is of record.  The RO 
has also obtained all medical records identified by the 
veteran as relevant to his claim on appeal, and there are no 
outstanding requests for additional evidence or information 
which do not require the veteran's cooperation.  See 
38 U.S.C.A. § 5103A(b) (West 2002).

The RO has also submitted all available statements from the 
veteran to the Defense Threat Reduction Agency (DTRA) in 
order to substantiate his claimed exposure to ionizing 
radiation.  DTRA has researched the veteran's duty 
assignments during the time periods in question, and provided 
documentation to support its finding that the veteran was not 
exposed to ionizing radiation in service.  See 38 C.F.R. 
§ 3.311(a)(2)(i) (2002).  Absent evidence of exposure to 
ionizing radiation, the Board has no duty to conduct any 
further development of this claim.  See Wandel v. West, 12 
Vet. App. 200, 205 (1999) (VA is not required to forward a 
claim to the Under Secretary for Benefits for review when the 
veteran has a "zero" dose estimate).  The veteran has not 
provided any information regarding a claimed exposure to 
herbicides, and it appears the RO raised the claim itself due 
to the fact that prostate cancer is potentially service 
connectable on a presumptive basis for herbicide exposure.  
See RO rating decision dated August 14, 1998.  On this 
record, the Board finds that VA has satisfied its duty to 
provide the veteran notice and assistance in substantiating 
his claim.

The veteran's service medical records do not show, and he 
does not contend, that he manifested signs or symptoms of 
prostate cancer.  Rather, the post-service medical records 
reveal that his prostate cancer was first detected by an 
elevated prostate-specific antigen (PSA) in January 1993.  A 
diagnosis of adenocarcinoma of the prostate was confirmed by 
biopsy in March 1993.

The veteran contends that his prostate cancer was caused by 
exposure to ionizing radiation by his participation in 
atmospheric nuclear testing.  In a letter received in 
February 1984, he first reported being involved in "'NUCLEAR 
TESTS' IN NEVADA IN 1952."  His subsequent statements of 
record affix the date in 1953, to include one reference to 
"May 1953" and Operation UPSHOT KNOTHOLE, but he has also 
stated that he "can't remember [the] exact dates" nor the 
shot code name.  He asserts that he was sent to the "Camp 
Desert Rock/TRINITY Base Camp," along with his twin brother, 
as a last minute substitute for a unit member that was placed 
on emergency leave.  He claims to have witnessed an above-
ground nuclear test from a trench at a distance of 
approximately 5000-6000 yards, and to have entered the ground 
zero area immediately after detonation.  He recalled that a 
severe dust storm developed and blew dust over his area.  He 
spent a total time of 1-2 hours in the ground zero area, and 
was decontaminated at a "DECON STATION."

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, during 
periods of active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  A malignant tumor which manifests itself 
to a degree of 10 percent or more within one year from 
separation from active service may be service connected even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. § 1112, 1133 (West 2002); 38 C.F.R. 
§§ 3.307(a), 3.309(a) (2002).

Service connection for prostate cancer may be established on 
a presumptive basis due to exposure to herbicides in service.  
38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e) (2002).  These presumptive provisions are applicable 
to veterans with active military, naval, or air service in 
the Republic of Vietnam during the time period beginning on 
January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. 
§ 1116(a)(3) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) 
(2002).  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii) 
(2002).

Service connection may also be established on a presumptive 
basis for certain specified diseases due to exposure to 
ionizing radiation in service, but prostate cancer is not 
listed among those diseases.  38 U.S.C.A. § 1112(c)(2) (West 
2002); 3.309(d) (2002).  Prostate cancer is deemed a 
"radiogenic disease" which may be induced by ionizing 
radiation for which VA is obligated to follow special 
procedures in developing such claims.  38 C.F.R. 
§ 3.311(b)(2)(xxiii) (2002).  See generally Ramey v. Gober, 
120 F 3d. 1239 (Fed. Cir. 1997) (the provisions of 3.311 do 
not provide a presumption of service connection but a 
procedural framework to develop claims).  As a prerequisite 
of development, the veteran must establish exposure to 
ionizing radiation by participation in "radiation-risk" 
activity as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, or other activities as claimed.  38 C.F.R. 
§ 3.311(b)(1)(i) (2002).  In pertinent part, the only 
atmospheric testing conducted in 1953 was Operation UPSHOT-
KNOTHOLE which involved an operational period from March 17, 
1953 through June 20, 1953.  38 C.F.R. § 3.309(d)(3)(iv)(I) 
(2002).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

VA has defined competency of evidence as follows: 

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

38 C.F.R. §3.159(a) (2002).

The veteran's service personnel and medical records reveal 
that he was assigned to the "A" Battery of the 36th Anti-
Aircraft (AAA) Gun Battalion at Fort Meade, Maryland during 
one of the time periods in question; the operational period 
for UPSHOT-KNOTHOLE at the Nevada Test Site from March 17 
through June 20, 1953.  His permanent station was Washington, 
DC.  He is shown to have returned to his unit following a 
hospitalization at the VA Hospital in West Virginia on 
February 16, 1953.  He was promoted to a Sergeant (Sgt) on 
February 20, 1953.  He is also shown to have had a period of 
ordinary leave from June 3, 1953 to June 12, 1953.  On June 
17, 1953, he was transferred to Walter Reed Army Hospital 
where he was treated for infectious mononucleosis, and he 
returned to his unit the following month.  His service 
personnel records also reveal that he had overseas service in 
Korea, Germany and Greece during the time period beginning on 
January 9, 1962 and ending on May 7, 1975.

In May 2003, the RO received research conducted by DTRA 
regarding whether the veteran was involved in atmospheric 
nuclear testing.  DTRA summarized its findings as follows:

Your inquiry indicates that [the veteran] 
claims that in 1953, while assigned to the 36th 
Anti-Aircraft Gun Battalion, he was sent to the 
Nevada Test Site (NTS) to participate in 
atmospheric nuclear testing.  [The veteran] 
states that he substituted for another 
individual who was sent on emergency leave.  
The Board of Veterans' Appeals (BVA) requested 
your office to forward any evidence submitted 
by [the veteran], to include the name of the 
veteran he replaced.

In Title 38, Code of Federal Regulations (38 
CFR 3.309), the Department of Veterans Affairs 
(VA) defines "radiation-risk activity" as: 
"(A) On-site participation in a test involving 
the atmospheric detonation of a nuclear 
device...."  The VA further defines "on-site 
participation as: "(A) During the operational 
period of an atmospheric nuclear test, presence 
at the test site, or performance of official 
military duties in connection with ships, 
aircraft, or other equipment used in direct 
support of the nuclear test."  In 1953, the 
U.S. Government conducted one atmospheric 
nuclear test, Operation UPSHOT-KNOTHOLE at the 
NTS from March 17 through June 20.

A review of [the veteran's] record [extract 
enclosed] and Army morning reports [excerpt 
enclosed] for 1953 indicates that he was 
assigned to "A" Battery, 36th Anti-Aircraft 
Gun Battalion, Fort George G. Meade, Maryland.  
The unit's permanent station was Washington, 
D.C.  Morning reports indicate that on April 
19, 1953, and May 17, 1953, personnel from [the 
veteran's] unit were placed on temporary duty 
with provisional units.  Special Orders (copies 
enclosed) detail the movement of these 
designated provisional units to Camp Desert 
Rock, Nevada, for participation in testing.  
However, there is nothing to indicate that [the 
veteran] was among those personnel sent to 
participate in testing.  There is no indication 
that any of the four men assigned from [the 
veteran's] unit went on emergency leave.  Each 
of the four men are shown as departing to and 
returning from their temporary duty as 
indicated in the Special Orders.  Nor is there 
a correction to a previous entry noting a 
substitute of personnel.  Morning report 
entries pertaining to [the veteran] reflect 
routine activities such as promotion and leave.  
Additionally, after a careful review of 
available dosimetry, we found no record of 
radiation exposure for him.

In summary, available Army records do not 
document [the veteran's] participation in U.S. 
Atmospheric nuclear testing.


The records forwarded by DTRA include special orders 
pertaining to unit members of "A" Battery, of the 36th AAA 
Gun Battalion at Fort Meade, Maryland who were given 
temporary duty (TDY) assignments for participation in field 
exercises at Camp Desert Rock, Nevada.  The veteran, who was 
assigned a service number of [redacted], was not among the 
designated individuals.  The Board notes that a May 13, 1953 
four person TDY order includes one veteran with a similar 
name, but with a service number of [redacted] and different 
middle initial.

On this record, the Board finds, by a preponderance of the 
evidence, that the veteran was not exposed to ionizing 
radiation and/or herbicides during his active duty service.  
The official military documents establish his presence at 
both Fort Meade, Maryland and Walter Reed Hospital during the 
entire operational period for Operation UPSHOT-KNOTHOLE.  
These records include special orders which clearly document 
those members of the veteran's unit who were given TDY orders 
for participation in Operation UPSHOT-KNOTHOLE, and the 
veteran was not among those unit members.  This finding is 
corroborated by the absence of any emergency leave orders as 
claimed by the veteran, and a negative search for dosimetry 
data maintained on behalf of the veteran.  Cf. 38 C.F.R. 
§ 3.311(a)(2)(4) (2002) (veteran's presence at operation site 
is conceded where military records do not establish presence 
at or absence thereof).  It appears from the record that the 
veteran's brother may have participated in Operation UPSHOT 
KNOTHOLE pursuant to a TDY order dated May 13, 1953.  
However, the veteran has not provided any evidence or 
information to corroborate his claimed involvement in 
Operation UPSHOT KNOTHOLE, to include VA's recommendations 
that he submit evidence such as a statement from his brother 
or copies of duty orders.  The Board does not find the 
veteran's claimed presence at NTS in 1953 as credible in 
light of the official military documentation of record, and 
there is no doubt of material fact to be resolved in his 
favor.  38 U.S.C.A. § 5107(b) (West 2002).  See generally 
Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) 
(benefit of doubt rule does not apply when preponderance of 
evidence is against claim).  Additionally, the veteran did 
not serve in the Republic of Vietnam, and there is no 
evidence of his exposure to herbicides in service.

The Board further finds, by a preponderance of the evidence, 
that the veteran's prostate cancer was first manifested many 
years after service, and there is no competent evidence of 
record that such disease is related to an in-service event.  
See Combee v. Brown, 34 F 3d. 1039 (Fed. Cir. 1994) (claims 
for service connection for disease or disability reviewed 
under VA's presumptive provisions must also be considered 
under the general laws and regulations governing VA 
compensation entitlement).  The Board has considered the 
veteran's lay theories of causation, but notes that he is not 
deemed competent to render a medical opinion regarding the 
etiology of his prostate cancer.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a)(1) (2002).  The 
claim for service connection for prostate cancer, therefore, 
must be denied.



ORDER

Service connection for prostate cancer is denied.




	                        
____________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

